     Case 4:20-cv-00093-JHM Document 6 Filed 11/16/20 Page 1 of 3 PageID #: 18




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO
                          CIVIL ACTION NO. 4:20CV-P93-JHM

JAMES WILLIAM WARD                                                                   PLAINTIFF

v.

HENDERSON CTY. DETENTION CTR.                                                      DEFENDANT

                                 MEMORANDUM OPINION

        Plaintiff James William Ward filed the instant pro se action proceeding in forma

pauperis. The complaint is before the Court for an initial review pursuant to 28 U.S.C. § 1915A.

Upon review, the Court will dismiss the action for the reasons stated herein.

                             I. SUMMARY OF ALLEGATIONS

        Plaintiff, a convicted inmate at the Henderson County Detention Center (HCDC), names

HCDC as the only Defendant. He states that when he entered HCDC on January 17, 2020, he

had 44 pieces of property, which he indicates is supported by a property inventory sheet. He

states on January 29, 2020, that he was given a property policy stating that he had 30 days from

that date to mail property home. Plaintiff reports that on February 29, 2020, he sent a property

request asking to mail his property but was “told [he] had no excess property by Dep. Shumate.”

He asserts that on May 12, 2020, he received a property list “with only 5 items, all of which were

not on property invatory sheet, but in property bag.”

        As relief, Plaintiff seeks compensatory damages and “amount for court costs/restitution.”

                                    II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any
  Case 4:20-cv-00093-JHM Document 6 Filed 11/16/20 Page 2 of 3 PageID #: 19




portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                           III. ANALYSIS

        While the complaint is not entirely clear, the Court construes it as alleging that HCDC

took Plaintiff’s property in violation of the Due Process Clause of the Fourteenth Amendment.

The Supreme Court has held that where adequate remedies are provided by state law, the

negligent or intentional loss of personal property does not state a claim cognizable under the Due

Process Clause. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527


                                                    2
      Case 4:20-cv-00093-JHM Document 6 Filed 11/16/20 Page 3 of 3 PageID #: 20




(1981), rev’d on other grounds, Daniels v. Williams, 474 U.S. (1986). In order to assert a claim

for deprivation of property without due process pursuant to § 1983, a plaintiff must allege that

the state post-deprivation procedures are inadequate to remedy the deprivation. Parratt v.

Taylor, 451 U.S. at 543-44. The law of this circuit is in accord. The Sixth Circuit held that “[i]n

§ 1983 damage suits claiming the deprivation of a property interest without procedural due

process of law, the plaintiff must plead and prove that state remedies for redressing the wrong

are inadequate.” Vicory v. Walton, 721 F.2d 1062, 1066 (6th Cir. 1983). The Sixth Circuit has

found that Kentucky’s statutory remedy for such losses is adequate within the meaning of

Parratt. See Wagner v. Higgins, 754 F.2d 186, 191-92 (6th Cir. 1985). Therefore, Plaintiff

cannot state a violation of the Due Process Clause based on the deprivation of his property.

         For the foregoing reasons, the Court will dismiss the action by separate Order.

Date:     November 16, 2020




cc:     Plaintiff, pro se
        Defendant
4414.010




                                                  3
